Exhibit 10.1
[REG LOGO]
November 24, 2008
Central Iowa Energy, LLC
3126 E. 28th St. North
Newton, IA 50208
Re: Toll Processing Arrangement
Gentlemen:
This letter is to confirm the ongoing arrangement and agreement among REG
Processing Systems, LLC (“REG Processing”) and Central Iowa Energy, LLC (“CIE”)
pursuant to which REG Processing has and continues from time to time to deliver
crude corn oil to CIE for pre-treatment services. Under this arrangement corn
oil owned by REG Processing is delivered to CIE for pre-treatment processing
which includes stripping out of fatty acids. Upon the completion of such
pre-treatment and stripping processes the refined and treated corn oil is picked
up by REG Processing.
Title to the corn oil delivered by REG Processing to CIE pursuant to this
arrangement, both in its crude form before processing and in its treated form
after processing, shall at all times remain with REG Processing, and CIE
acquires no interest in such corn oil, either in its crude or treated form. CIE
does acquire ownership of the fatty acids that are stripped from the corn oil
and also has the right to sell such fatty acids.
REG Processing agrees to pay CIE a processing fee in an amount equal to *** per
pound of corn oil delivered to CIE minus the amount realized by CIE from the
sale of fatty acids obtained from the stripping process.
To evidence REG Processing’s ownership of the corn oil, CIE hereby authorizes
REG Processing to file protective financing statements that describe the corn
oil that is the subject of this agreement.

      ***  
Portions omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 

 



--------------------------------------------------------------------------------



 



Please acknowledge your agreement with the terms of this arrangement by signing
below.

            REG PROCESSING SYSTEMS, LLC
      By:   /s/ Brad Albin         Name:   Brad Albin        Title:   Vice
President   

Accepted and agreed to:

            CENTRAL IOWA ENERGY, LLC
    Date: 11-26-08  By:   /s/ James Johnston         Name:   James Johnston     
  Title:   Chairman   

      ***  
Portions omitted pursuant to a request for confidential treatment and filed
separately with the SEC.

 

 